      Case 5:17-cv-01002-D Document 78-1 Filed 10/08/18 Page 1 of 18




Berryman
426 N.W. 5TH
Oklahoma City, OK 73102
Off: (405) 235-4646
Fax: (405) 235-3311
Email: mberryman@berrymanokc.com


                                         June 29, 2018



Jeffrey A. Curran
Gable Gotwals
One Leadership Square, 15th Floor
211 North Robinson Avenue
Oklahoma City, Oklahoma 73102


Re:    Patrick Pete Stover and
       Sheri Lynn Stover, Plaintiffs
       v.
       State Farm Fire and Casualty
       Company, a foreign for-profit
       insurance corporation,
       Defendant
       United States District Court o
       Western District of Oklahoma
       Case No.: CIV-17-1002-HE

Dear Mr. Curran:

        The following report details to date my pertinent observations, opinions
and conclusions and can be changed only in writing by the undersigned. In
forming my opinions I utilized my forty (40) years of experience as a construction
general contractor as well as my formal education, training and knowledge
previously acquired. I reserve the right to supplement this report to address
additional information made available to me and to provide illustrative exhibits at
a later date.




                                                                                      1
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company   Filed 10/08/18 Page 2 of 18
                                                                           June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                Page 2
Case: 2017 L 005618

                            DOCUMENTS RELIED UPON

                                  Discovery Responses to Defendant's First
           Interrogatories and Requests for Production bates stamped
           SF.STOVER_0000001-SF.STOVER_0003197
           Certified copy of policy
           Policy record FE-2340
           Policy record FE-3301
           Policy record FE-3512
           Policy record FE-5706.3
           Policy record FP-7945
           Renewal certificate
           Deposition of Greg Morgan taken 4/11/18 w/ exhibits #1-8.
           Deposition of Sheri Lynn Stover taken 6/08/18 w/exhibits #1-8
           Deposition of Patrick Stover taken 6/08/18
           Deposition of Carmen Richwine taken 4/12/18
           SFFCC initial disclosure: Claim No. 36-43F1-266 bates stamped
           SF.STOVER_00000001-SF.STOVER_ 00000285-00001131
           Stover production 1-416
           SFFCC bates stamped STOPA0000001PROD-
           STOPA00000358PROD
           Defendant, State Farm Fire and Casualty responses and objections to
           Plaintiff First Set of Interrogatories and Requests for Production
                      R                                               nd Requests
           for Production
           Kevin Hefley Rule 26 report
           Sean Petronzi Rule 26 report
           Chris Ramseyer Rule 26 report
           https://www.facebook.com/Murphey-Construction-436810646689337/




                                      QUALIFICATIONS

       In the course of my career as a general contractor my firm has provided
property restoration services on hundreds of structures, including residential
homes that have been damaged by tornadic events. The property damages
were covered by insurance policies issued by at least twenty (20) different
insurance carriers. Many of the repaired structures were damaged in the
tornadoes that struck central Oklahoma in 1999, 2003, 2008 and 2013. I
continue to examine damaged structures and submit construction proposals to
the public for their restoration. In the regular course of business I estimate the
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company           Filed 10/08/18 Page 3 of 18
                                                                                   June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                                  Page 3
Case: 2017 L 005618

construction cost and outline the scope of work that is an integral part of my


       I have for the last seventeen (17) years utilized Xactimate, a computerized
estimating program, to determine the estimated cost of property damage
restoration.1 I interface with insurance professionals and have developed a keen
understanding of the customary means, methods and pricing for the restoration
of damaged real property.

       On more than 1,000 occasions, my firm has been hired as a consultant by
property owners, property management companies, insurance carriers and
others to inspect and render opinions on the nature and extent of property
damages as well as the anticipated cost of their repair. I have been qualified as
an expert witness in building and construction in the United States District Courts
of the Western, Eastern and Northern Districts of Oklahoma as well as in the
District Courts of Oklahoma County and other counties in the State of Oklahoma.




                                             BACKGROUND

      Pete and Sheri Stover (Stover), owners of the property located at 117
Fairway Drive, Elk City, Oklahoma, filed an insurance claim with State Farm Fire
and Casualty Company (State Farm) on or about May 16, 2017 under the
insurance policy #36-BM-Y649-4. The reported date of loss was May 16, 2017.
State Farm assigned claim #360140Z24 to the loss event. Other relevant
background information includes:

    1. State Farm adjuster Greg Morgan (Morgan) inspected the Stover property
                                      e of damage (RCV) totaled $623,020.03
                                                           ,             2 It

       was completed on June 20th and presented to the Stover on June 23,
       2017.

    2. David P. Swyden, P.E. (Swyden), a licensed structural engineer with
       Benham Design, LLC inspected the Stover home and issued a report
       dated June 30, 20173.




1
  Xactimate is considered to be an industry standard and is utilized by most restoration contractors and the
majority of insurance carriers in the United States and Canada to estimate the anticipated cost to restore
property damages, including those repairs needed to correct damages caused by tornadic activity.
2
  SF.STOVER_00000584-727.
3
  SF.STOVER_00000380-389.
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company   Filed 10/08/18 Page 4 of 18
                                                                           June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                Page 4
Case: 2017 L 005618

    3. State Farm engaged Envista Forensics to assist in determining the extent
       of any structural damage. Theodore Heesch Jr., P.E. (Heesch) visited the
       site on behalf of Envista and issued a report dated 6/22/17. 4

    4. The Stovers hired Anasazi Engineering to offer an opinion concerning the
       structural integrity of the damaged home. Jim Gendill, P.E. (Gendill)
       visited the site on July 11, 2017 and issued his report dated 7/13/17. 5

    5. State Farm sent the Swyden and Gendill reports to Heesch for his
       evaluation and consideration. Heesch responded with a supplemental
       written report dated 8/18/17.6

    6. On August 11, 2017 the Stovers advised State Farm that they believed the
       home would cost more to restore than to replace. Greg Morgan asked
                                             n support of their viewpoint for his
       review and reconciliation. 7

       estimate to State Farm.

    7. Suit was filed by the Stovers on or about September 26, 2017.

    8. As of June 13, 2018, the restoration work estimated by State Farm had
       not been started.

    9. Chris Ramseyer. Ph.D., P.E. with Ramseyer and Associates, PLLC
       (Ramseyer) submitted a report in this matter dated June 15, 2018.

    10. Kevin Hefley of Dason Fire & Water Restoration. Inc. (Dason) issued a
        report in this matter dated June 15, 2018.




                                              ISSUE

       The Plaintiffs in this matter claim their storm damaged home cannot be
repaired and instead needs to be completely razed and rebuilt. Consequently,
they believe State Farm underestimated the cost to restore their property to its
condition prior to the storm damages. I reviewed the documents outlined above




4
  SF.STOVER_00000298-359.
5
  SF.STOVER_00000404-438.
6
  SF.STOVER_00000288-294.
7
  SF.STOVER_00000154
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company         Filed 10/08/18 Page 5 of 18
                                                                                 June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                              Page 5
Case: 2017 L 005618




and conducted a site visit on June 13, 2018 in order to form opinion(s)
concerning:8

     1. The nature and extent of the storm damages as well as the necessary
        scope of work to restore it.

     2.

          and rebuilt, not restored.

     3. The estimating methods used by State Farm and the reliability and
        adequacy of its $623,020.03 dwelling damage estimate, dated 6/20/17.

     4. The reports provided by other experts in this matter.

     5. The common standards and customary practices employed in the
        property damage restoration industry.




                                   PROPERTY DESCRIPTION

       The subject property is a two (2) level, single family, residential structure
owned by the Stovers. Based upon information and belief, the home was built in
2012 and has approximately 5,416 SF of living area. It is constructed with
dimensional wood framing and utilizes a cast-in-place concrete foundation and
slab-on-grade. The windows are single-hung, insulated vinyl units. The exterior
cladding of the home consists of brick and rock masonry veneer with some wood
product siding and architectural treatments. The roof system is a laminated,
composition shingle overlaying an oriented strand board (OSB) deck. Generally,
the house faces south.




8
 More than 1,000 photographs were taken to record the observed conditions at the site on June 13, 2018.
Those photographs which appear in this report are intended to be representative of, but not a complete
depiction, of all observations.
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company   Filed 10/08/18 Page 6 of 18
                                                                           June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                Page 6
Case: 2017 L 005618




                            Photo 1: Front of the subject property




                              ANALYSIS AND CONCLUSIONS


Opinion #1: The Plaintiffs and others in this matter have opined that the storm
damages suffered by the home indicate that it should be completely demolished
and rebuilt. I disagree. Often, the witness opinions upon which
theory are based are in error, lack proper basis and are inconsistent with each
other. Based upon my experience with repairing other residential structures
damaged by tornados, it is evident to me that the existing home can be restored.

1.1.   David P. Swyden, P.E., a licensed structural engineer with Benham
       Design, LLC inspected the Stover home and issued a report dated June
       30, 2017. Swyden opined9:

1.1.1. It would be most cost effective to demolish and replace the residence,
       rather than rebuild it. I believe this opinion is substantially in error,
       speculative and without basis. He provides no cost estimate to support
       his assertion.




9
                                                        ized.
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company   Filed 10/08/18 Page 7 of 18
                                                                           June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                Page 7
Case: 2017 L 005618

1.1.2. Swyden infers that the home can be repaired and includes a general list of
       items that would need to be addressed to accomplish renovation and
       remediation.

1.1.3. He believed he observed slab and anchor bolt damage at the southeast
       corner of the residence. I conducted a closer inspection of the same area


               One surface shrinkage crack and some chipping of the leading
               edge of the slab were noted in a few places at the southeast corner
               of the slab.
               There is evidence that some of the chipping was likely induced at
               the time of original construction methods, e.g. there is evidence that
               concrete nails were used to fasten the framing bottom plate to the
               slab at the fracture point.
               The aberrations are cosmetic and of no consequence in the future
               performance of the foundation. They can be repaired using
               conventional concrete restoration methods.
               They will be concealed from view once the home is repaired and
               they are incorporated into the finished wall assembly.




                                                                             Chipped
                                                                             foundation edge




1.1.4. A detailed inspection of the concrete slab should be performed when the
       floor finishes are exposed to view. This is often routine in the restoration
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company   Filed 10/08/18 Page 8 of 18
                                                                           June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                Page 8
Case: 2017 L 005618

       of homes damaged by tornados. The debris and floor materials need to
       be removed to facilitate the inspection. This inspection customarily occurs
       when the restoration work begins. My experience suggests additional
       concrete slab damages will be highly unlikely; however, if any are present
       they can be addressed using conventional methods.

1.1.5. The existing foundation system and site conditions should be evaluated to
       determine building code compliance. It is typical in the industry that
       improvements required by the building code, if any, are dictated by the
       municipality when the restoration building permit is issued and work starts;
       hence, it is difficult to attempt to make this determination when the
       damage estimate is first written.

                   In the event that said improvements are required, they can be
                   added to the scope of work as the work progresses and they are
                   identified. This is the common practice in the restoration
                   industry.
                   Sometimes a building inspector requires additional building
                   code driven features, e.g. additional smoke alarms, during

                   completion. Again, these additional requirements are routinely
                   added to the scope of work and the total paid by the insurance
                   carrier is increased.
                   Since the home is of relatively recent construction, circa 2012, it
                   is likely that the foundation as constructed meets the current
                   residential building code.

1.2.   Jim Gendill, P.E., a licensed structural engineer with Anasazi Engineering,
       inspected the Stover home and issued a report dated July 13, 2017.
       Gendill opined:

1.2.1. The most cost effective mediation (sic) of the damage is most likely a
       complete removal of the structure and foundation, and rebuilding of the
       dwelling. I believe this opinion is substantially in error, speculative and
       without basis. He provides no support for his cost effectiveness claim for
       such an analysis would require comparing the estimated cost of the
                                      cost of its replacement.

1.2.2. Gendill admits that he has not done an assessment of the integrity of the
       floor slab.
StoverCase
      et al. v.5:17-cv-01002-D      Document
                State Farm Fire and Casualty   78-1
                                             Company           Filed 10/08/18 Page 9 of 18
                                                                                   June 29, 2018
U.S.D.C. No.: CIV-17-1002-HE                                                                  Page 9
Case: 2017 L 005618

1.3.     Chris Ramseyer, Ph.D., P.E.,
         matter dated June 15, 2108. Ramseyer does not opine that the house
         needs to be razed and rebuilt; instead, he prescribes tasks and
         procedures that describe restoring the existing structure and correcting
         components he believes are storm damaged. Although not intended to be
         an exhaustive recount, examples of Rams

                      All walls need to be returned to vertical.
                      The lateral load resisting system would need to be rebuilt.
                      Replacement of all drywall.
                      Most all wall insulation needs replacement.
                      Replacement of the roof system.
                      Replacement of all trim and cabinetry work.

1.3.1.
         property are in large part consistent with the scope of work outlined in the
         State Farm damage estimate.10

1.3.2. Aside from those rooms obviously impacted by the force of the tornado,
       e.g. the southeast bedroom, I observed little cracking of sheetrock at the
       inside corners of rooms and/or at the wall-to-ceiling interface in the lower
       level that would indicate:

         Damage to the
         Walls had been moved from their positions as originally constructed.

         However, I agree with Ramseyer that the need for such work (if any) is
         usually best determined when the exterior walls are opened for view.
         Opening the exterior walls would occur when the restoration work begins.
         The cost for addressing any needed repairs to the lateral load resisting
         system or adjusting framed walls to their original positions could be
         addressed in a supplemental estimate. 11

1.3.3. Ramseyer believes the home s LVL (laminated veneer lumber) beams and
       engineered floor joists need to be replaced.
             This opinion is based upon the condition of the home on December
             18, 2017, approximately seven (7) months after the date of loss
             and almost six (6) months after State Farm tendered an actual
             cash value (ACV) payment of $589,116.71 to get the work started.
10
   SF.STOVER_00000584-727.
11
  An estimate is often the starting point for the restoration process; however, by their nature, some damages
caused by storms can be difficult to fully determine until they are made clear during the restoration process.
It is common practice in the reconstruction industry for additional damages or construction needs to be
identified as the work progresses and for supplemental estimates to be written to address them.
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company   Filed 10/08/18 Page 10 of 29,
                                                                            June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                 Page 10
Case: 2017 L 005618

               The licensed engineers who viewed the damage in the first sixty
                (60) days following the loss acknowledged that, although
                engineered joists in the kitchen were water stained, there was no
                indication that their load bearing capacity was reduced.
               In the event further degradation occurred (presumably due to
                exposure to the elements) Heesch recommended additional
                investigation would be required. Such additional inspections are
                commonplace in the industry.



               failure to begin the restoration of the work.
               At any rate, my experience suggests that in the event these
               components were found to be in need of replacement they would
               have been added to the scope of work in a supplemental estimate.

1.3.4.
         the home to its pre-loss condition is to demolish and replace it. His
         opinion is speculative because he provides no comparison of the
         estimated repair cost with the estimated cost of replacement.

1.4.     Kevin Hefley with Dason Fire and Water Restoration, Inc. issued a report
         dated June 15, 2018. He provided a replacement cost estimate format
         because he wrongly believes the home is not repairable.

1.4.1. His opinion that the house must be razed is contrary to historical record
       because many residential structures with damage in similar magnitude as
       the Stovers home have been restored using restoration common
       practices.

1.4.2. His opinion is contrary to the written opinions of three (3) licensed
       professional engineers that inspected the home and outlined guidelines for
       its repair and restoration                      rt Ramseyer.

1.4.3. He claims he would not warranty his work if he were called upon to restore
       the existing home. This claim is contrary to common industry practices as
       much more often than not, restoration contractors restore significantly
       damaged structures from a variety of causes and offer industry standard
       warranties.

1.4.4.
         consider the complexity of the damages. This is false. Based upon my
         direct experience, the line item format requires the tedious quantification
         of each individual component so that each may be considered individually
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company        Filed 10/08/18 Page 11 of 29,
                                                                                 June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                               Page 11
Case: 2017 L 005618

        and priced, accordingly. In this matter, State Farm conducted a very
        detailed and specific approach that generated an estimate with
        approximately 1,500 line items and encompassed 144 typewritten pages.

1.4.5. Conversely, Dason estimated with a generalized approach using three (3)

        language (bold italics added for emphasis):

 The estimated replacement costs above represent the approximated costs required to rebuild a similar
structure generally described herein in the referenced geographical market. It includes pricing for labor,
 materials, applicable permits and fees, sales tax, and contractor
costs for major excavation or land value. This estimate is intended to function as one of several sources
       of information in estimating a replacement cost and is not guaranteed to represent actual
                            replacement costs in the event of damage or loss.


                                                            the methodology and
        format routinely used by insurance carriers and restoration contractors to
        estimate the cost for restoring property damages.

1.5.    Based upon my experience with repairing other residential structures
        damaged by tornados, it is evident to me that the existing home can be
        restored using the industry standard practices. The home does not need
        to be razed and rebuilt.

               I have restored many residential structures that have been damaged
               by tornadic events as well as other catastrophic events, such as fire.
               Many structures I restored exhibited the same or greater degree of
               damages as I observed at the Stovers home. The structures were
               restored using industry standard acceptable and conventional means
               and methods.
               I utilized the Xactimate estimating software to estimate the
               anticipated cost to perform the work. My detailed estimates,
               generated in the same format State Farm employed in this matter,
               provided adequate funds to properly perform the work.
               As a part of my restoration work for residential owners I provided an
               industry standard one (1) year warranty of good workmanship.

    *************************************************************************************



Opinion #2: State Farm followed industry standard methods in its determination
of the reasonably anticipated cost to restore the damages to the Stovers home.
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company   Filed 10/08/18 Page 12 of 29,
                                                                            June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                 Page 12
Case: 2017 L 005618

The State Farm estimate expresses a scope of work that addresses the
damages that were known or could be reasonably inferred by investigation and
the consulting advice obtained by licensed engineers at the time the estimate
was written. Any additional needed work that might arise during the restoration
process would customarily be added by supplemental estimate as this is the
industry common practice.

2.1.   The State Farm adjuster for Stovers residential property claim used
       Xactimate to estimate the damages. Xactimate is a widely utilized
       construction estimating software system developed by Xactware Solutions
       (Xactware). I am familiar with Xactimate and use it in the regular course
       of business to estimate storm damages. It is considered to be an industry
       standard. It provides a highly researched pricing database that is updated
       monthly.

2.2.   It should be understood that a property reconstruction estimate is a
       projection of the anticipated future costs to restore damages. It should be
       viewed only as a starting point and a reasonable statement of the
       probable costs to accomplish the work. Its formulation is not an exact
       science. It is based on the information that is available at the time it is
       written.

2.2.1. The damage investigation and restoration should be viewed as a process.
       The process usually begins with a site inspection and initial estimate of
       damages. Often consultants are engaged to offer opinions that inform the
       estimating process. Usually, and even more so with large losses such as
       the instant matter, estimates are revised as feedback is received from the
       restoration contractor, the subcontractors and material vendors on a
       number of variables, e.g. pricing, availability, etc.

2.2.2. More often than not, additional damages are discovered as the work is
       ongoing and these are added by supplemental estimate. In almost all
       instances the full nature, extent and cost to accomplish the needed work
       cannot be known until the work starts and repair professionals are
       engaged. It is customary for work to begin with the understanding that the
       scope of work and pricing will be adjusted appropriately as the work
       progresses.

2.2.3. On occasion the governing municipality requires certain construction
       components to be upgraded to meet the current building code. It is
       usually unfruitful to speculate on this issue early in the estimating process
       because often the various building departments have adopted different
       versions of the building code and have differing code interpretations and
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company   Filed 10/08/18 Page 13 of 29,
                                                                            June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                 Page 13
Case: 2017 L 005618



       requirements. It is an industry standard to price code directives, if any,
       when they become known. Most municipalities respond to this question
       with certainty when they issue the building permit; consequently, this
       information cannot be known reliably until a restoration contractor is
       engaged and application is made for a building permit.

2.2.4. It has been my experience that insurance carriers work with the

       and necessary cost to fully restore a tornado damaged home as the
       process continues. I have not known of an instance when and insurance
       company refused to revise its damage estimate after being advised of the
       presence of additional damages or code directives.

 2.3. Despite the qualifications, training, experience and care used by an
      adjuster or contractor estimator, unavoidable variables can play into the
      formulation of a damage estimate. For instance, some of the many
      elements that require further examination, discussion, consultation and
      feedback in the ongoing revision of the damage estimate include:

               Slight variations in room and component measurements. For
               instance, on occasion inaccurate measurements of damaged
               components to be recorded, e.g. excessive quantities of roof
               shingles.
               Data input errors, such as the inadvertent omission, inclusion or
               duplication of work items or the improper quantification of
               construction components. Two (2) examples in the present matter
               include: State Farm inadvertently included rock veneer at the
               interior hallway for > $12,000 and over-estimated the replacement
               of wood sheathing > $13,000.
               Determinations of material quality grades.
               Cost savings due to economies-of-scale. Neither Xactimate nor any
               other estimating program I have used provides a mechanism for
               reducing the anticipated per unit cost as the volume of a restoration
               task increases or for cost savings that can be created in the
               grouping of slightly different tasks e.g. applying texture followed by
               painting.
               Additional damages occur before the work can begin or
               unavoidably occur during the work process, e.g. breaking a granite
               top while attempting to remove and reset it to facilitate the other
               work.
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company          Filed 10/08/18 Page 14 of 29,
                                                                                   June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                                 Page 14
Case: 2017 L 005618

                  Sometimes restoration work that is reasonably anticipated at the
                  time the estimate is written is later found to be unnecessary.
                  Examples in the present matter include replacement of all the
                                           y did not all sustain damage (> $5,000).
                  Conversely, sometimes additional needs only become known as
                  the work proceeds.

2.4.     Consequently, it is common practice in the property restoration industry to
         create                               estimate revisions as the restoration
         process proceeds and additional damages and/or needs are noted and/or
         costs are identified. It is a restoration industry standard to share this

                                          mined and maintained throughout the
         restoration      process.12 As a restoration contractor, I have often
         participated in this process.

2.5.     State Farm appears to have inspected the property for damages using
         common practices. The individual rooms within the home were surveyed
         and a scope of work was created to repair the damages. The room
         dimensions were utilized to determine the component quantities.

2.6.     The four elevations of the home were also inspected and assessed for
         damages. The roof shingle system quantities and ancillary features were
         determined with satellite imagery, a reliable method my firm employs on a
         regular basis.

2.7.     The Xactimate pricing database selected, OKLA28_MAY17, is appropriate
         considering the date of the loss and the geographic locale in which the
         Stover property is located. The programmed sales tax rate of 9.25% is
         accurate.

2.5.     The required component quantities and dimensions used by State Farm in
         its estimate were closely aligned with those observed during my site
         inspection.

2.6.     The estimate add-ons for overhead (10%) and profit (10%) comport with
         my experience as a restoration contractor and my understanding of the
         proper use of the Xactimate program.



12
                                                       at represents the culmination of all investigation and
estimating processes to reach concurrence among the policyholder, the restoration contractor and the
insurance carrier on the reasonable and necessary scope of work and attendant pricing to restore property
damages.
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company   Filed 10/08/18 Page 15 of 29,
                                                                            June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                      Page 15
Case: 2017 L 005618

2.7.       Based upon photography, other available information and my site
           inspection, I believe the State Farm estimate generated in June, 2017 was
           adequate to restore the storm damages that were known at that time. As
           further outlined in this report, it would be revised as the reconstruction
           process moved forward to reflect the necessary and reasonable cost to
           restore the home. This is consistent with my experience as a restoration
           contractor.

2.8.       State Farm revised its estimate in May, 2018 and increased it >$9,000.
           This did not take into account an offset for the >$12,000 over-estimated
           for non-existent rock veneer in the estimated in the home s main hallway.

             *****************************************************************************



Opinion #3: The determination of the extent and anticipated cost of restoring a
tornado damaged home is a multi-step process that requires site inspections,
damage estimates (and often estimate revisions), consultation with consultants,
vendors, and restoration contractors, among other tasks. Although the Stovers
began this process, they failed to continue in the customary manner with the
necessary steps to get their home restored.          Based upon my extensive
experience in insurance restoration work, I believe their home would have been
restored by now had they continued to participate in moving the process forward
to its successful conclusion.

3.1.       State Farm adjuster, Greg Morgan (Morgan),
           on May 18, 2017 to begin the process of determining the nature and
           extent of the damages. On May 22 nd Morgan engaged Envista Forensics
           (Heesch) to assist in determining scope of work needed to restore the
           home, specifically the extent of structural damage. Such engagement of
           engineers and building consultants is often part of the inspection and
           damage estimating process.

3.2.       On 6/8/17 Morgan verbally confirmed the scope of damages and repairs
           with Heesch and continued the estimate formulation process.

3.3.       Morgan met with Stover on 6/23/1
           damage estimate13 and Heesch s report. At the time the Plaintiffs were
           still deciding if they would repair the home or start over and rebuild. They
           were to communicate with State Farm as they reached this decision. 14


13
     SF.STOVER_00000584-727.
14
     SF.STOVER_00000158, at entry date 6/23/17.
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company              Filed 10/08/18 Page 16 of 29,
                                                                                       June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                                 Page 16
Case: 2017 L 005618



3.4.        The Stovers did not have contact with State Farm again concerning the
                                 il July 27, 2017. A few days later they submitted an
            engineering report he had obtained from Jim Gendill, P.E. with Anasazi
            Engineering. On 8/8/17 the Stovers submitted the Benham Design report
            authored by licensed engineer, David P. Swyden, P.E.

3.4.1. Both reports opine about the cost effectiveness of replacement of the

            lack proper basis for there is no evidence they compared their estimated
            cost of demolish/replace with their estimated cost to restore. It is likely
            that their professional expertise would not extend to the pricing exercises
            needed to conduct such an analysis. Even so, the Stovers relied upon
            their opinions in this regard.

3.4.2. In an industry standard manner State Farm sent the Gendill and Swyden
       reports to Heesch for review and comment.           Heesch provided a
       professional written response citing areas of agreement and methodology
       for resolving any outstanding concerns.

3.4.3. The Swyden and Heesch engineer reports do not call for the complete
                                                                The Swyden,
       Heesch, and Ramseyer reports outline a scope of work for restoring the
                              The
                                                          within the industry.
       This comports with the fact that many times damages caused by storms
       can be difficult to fully determine until they are made clear as the
       construction process advances.

3.5.        The Stovers started but did not continue in the customary process I
            typically see in the restoration of storm damaged homes. Examples
            include:



            estimate(s) from a contractor of their choice to restore their property for
            State Far            sideration and evaluation during the claims process and
            before filing suit. 15




15
     It is a common practice for an insurance adjuster to participate with the ho


grades of materials and a host of other variables that almost always play a part in reaching an agreement on
what will actually be required and the reasonable cost. The desired endpoint is to reach what is known in
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company        Filed 10/08/18 Page 17 of 29,
                                                                                 June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                              Page 17
Case: 2017 L 005618

        The Stovers reference obtaining a written estimate from Murphey
        Construction Company in their August 15, 2017 letter to State Farm;
        however, no estimate was submitted.16 The letter quotes a price of
        $742,000, plus debris removal, but this is to construct a new house--not
        restore the existing home. Any attempt to use a new construction
        estimate to reconcile any differences in scope or price with State Farm s
        restoration estimate likely would not be productive.17
        The Stovers did not solicit bid proposals or repair estimates from
        restoration contractors possessing the requisite knowledge and
        experience needed to restore a tornado damaged home. 18
        They relied on the opinion(s) of unnamed contractors (apparently one or
        more contractors) who apparently opined it would cost them more to
        restore the home than demolish and replace it. However, there are no
        written estimates from any party to substantiate this notion.
        They apparently misinterpreted the Gendill and Swyden reports to
        establish that the home could not be repaired and/or that repair was not
        cost effective. Again, no cost analysis was done to support this position.
        Despite being paid an actual cash value (ACV) payment of $589,116.71,
        they did not hire an experienced restoration contractor to start the removal
        of debris, drywall, etc. This start would have exposed those remaining
        areas that might conceal additional damages so they could be noted and
        estimate adjusted, accordingly.

3.6.    On numerous occasions I have started restoration projects where the
        complete extent of the damages was not fully known at the outset. In the
        course of my career I have participated with insurance industry adjusters
        to reconcile estimates, identify additional damages as they were
        discovered, and expand the work scope and pricing via supplemental
        estimates to successful conclusion many times. Based upon my direct
        experience, I believe that had the Stovers proceeded in the usual fashion
        their home would have been restored by this date.

          ****************************************************************************




16
   Murphey                        suggests that the company is a new home builder and not an insurance
restoration contractor.
17
   The estimate reconciliation process and reaching an agreed upon scope and price require the
                                                                                            on a somewhat
granular level versus aggregated lump sum pricing.
18
   It should be noted that restoration of tornado damaged homes is considerably different than new home
construction. Usually they are mutually exclusive construction markets. The respective projects require
differing: personnel experience; means and methods; pricing; estimating and project management formats.
Tornado restoration is a specialized segment of construction usually not suited to new home builders.
Usually, new home builders are reluctant to contract for restoration work and prefer to build a new home.
StoverCase
       et al. 5:17-cv-01002-D
              v. State Farm Fire andDocument   78-1
                                    Casualty Company   Filed 10/08/18 Page 18 of 29,
                                                                            June 18 2018
U.S.D.C. No.: CIV-17-1002-HE                                                 Page 18
Case: 2017 L 005618

       I understand that discovery is in progress and this report is subject to
modification should additional information be made available to me. Please find
attached as a part of this report my current Curriculum Vitae which lists
publications I have authored during the last ten (10) years and all cases in which
I have given testimony, both at deposition and trial, over the last four (4) years. It
establishes my qualifications and my compensation.




18-05-05E.Report
